                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


Pennsylvania National Mutual Casualty
Insurance Company,

                  Petitioner,
                                        Case No.: 1:18-mc-00653-JEJ
         v.

Everest Reinsurance Company,

                  Respondent.
                                             Consolidated Cases

Everest Reinsurance Company,

                  Petitioner,
                                        Case No.: 1:18-mc-00656-JEJ
         v.

Pennsylvania National Mutual Casualty
Insurance Company,

                  Respondent.

_________________________________________________________________
             MEMORANDUM OF LAW IN RESPONSE TO
   PENNSYLVANIA NATIONAL MUTUAL CASUALTY INSURANCE
           COMPANY’S MOTION TO SEAL DOCUMENTS
      ACCOMPANYING EVEREST REINSURANCE COMPANY’S
  BRIEF IN OPPOSITION TO PETITION TO COMPEL ARBITRATION
__________________________________________________________________
                                        Saiber LLC
                                        18 Columbia Turnpike, Suite 200
                                        Florham Park, New Jersey 07932
On the Brief:                           Tel. 973-622-3333
Joseph J. Schiavone, Esq.               Fax 973-622-3349
Jeffrey S. Leonard, Esq.                Attorneys for Petitioner-Respondent
Marc E. Wolin, Esq.                     Everest Reinsurance Company
                                         TABLE OF CONTENTS

                                                                                                                     Page

TABLE OF AUTHORITIES .................................................................................... ii 

PRELIMINARY STATEMENT ...............................................................................1 

FACTUAL BACKGROUND ....................................................................................3 

  A.       The Reinsurance Treaties and Penn National’s Breach of the Mandatory
           Consolidation Clause .................................................................................... 3 

  B.       The Competing Petitions to Compel Arbitration Filed by Penn National
           and Everest .................................................................................................... 4 

  C.       Everest’s Motion to Unseal the Exhibits that Penn National Filed in the
           Confirmation Action ..................................................................................... 5 

  D.       Everest’s Filing of the Exhibits to Its Opposition Papers and Penn
           National’s Motion to Seal those Exhibits ..................................................... 6 

LEGAL ANALYSIS ..................................................................................................7 

      I.  STANDARD FOR MOTION TO SEAL......................................................7 

      II.  PENN NATIONAL HAS NOT MET ITS BURDEN ..................................8 

      III. THE COURT SHOULD DISREGARD PENN NATIONAL’S
           ARGUMENTS ON ISSUES THAT WERE ALREADY FULLY
           BRIEFED. ...................................................................................................10 

CONCLUSION ........................................................................................................12 




                                                             i
                                     TABLE OF AUTHORITIES

                                                                                                           Page(s)

Cases
Bank of Am. Nat’l Trust & Sav. Ass’n v. Hotel Rittenhouse Assocs.,
  800 F.2d 339 (3d Cir. 1986) ................................................................................. 8

Eagle Star Ins. Co. v. Arrowood Indem. Co.,
No. 13-cv-3410, 2013 U.S. Dist. LEXIS 135869 (S.D.N.Y. Sept. 23, 2013) ........... 9

Global Reins. Corp. v. Argonaut, Ins. Co.,
No. 07-cv-8196, 2008 U.S. Dist. LEXIS 32419 (S.D.N.Y. Apr. 18, 2008) .............. 9

In re Cendant Corp.,
    260 F.3d 183 (3d Cir. 2001) ................................................................................. 8

Leucadia, Inc. v. Applied Extrusion Techs., Inc.,
  998 F.2d 157 (3d Cir. 1993) ................................................................................. 7

Nixon v. Warner Commc’ns, Inc.,
   435 U.S. 589 (1978) .............................................................................................. 7

Pansy v. Borough of Stroudsburg,
   23 F.3d 772 (3d Cir. 1994) ............................................................................... 7, 8

Publicker Indus., Inc. v. Cohen,
  733 F.2d 1059 (3d Cir. 1984) ............................................................................... 8




                                                          ii
                         PRELIMINARY STATEMENT

      Everest Reinsurance Company (“Everest”) submits this memorandum of law

in response to the motion by Pennsylvania National Mutual Casualty Insurance

Company (“Penn National”) to seal Exhibits A, E, F, G, and H to Everest’s

opposition to the petition to compel arbitration filed by Penn National. That motion

to seal was filed on January 25, 2019 as ECF Document No. 40 in Case No. 1:18-

mc-00653-JEJ.

      This action arises out of a dispute between Penn National and its reinsurers

regarding reinsurance coverage for lead paint losses arising in the Baltimore,

Maryland area (the “Lead Paint Losses”). The agreements between Penn National

and its reinsurers include the same, broad arbitration provision that contains a

mandatory consolidation clause under which “all” reinsurers involved in a dispute

“shall” constitute and act as one arbitral party.

      Everest and Penn National have each filed with this Court competing

petitions to compel arbitration, which are pending as a consolidated matter under

Case No. 1:18-mc-00653-JEJ. Everest’s Petition seeks to compel Penn National to

respond to an application pending before an existing panel of three arbitrators (the

“First Panel”) that was convened to adjudicate the dispute over the Lead Paint

Losses. Everest’s application seeks to have the First Panel continue arbitration

proceedings to address the aspect of that dispute that concerns Penn National’s
billings to Everest for the Lead Paint Losses. Penn National has filed its own

petition that seeks to deprive Everest of the benefit of the mandatory consolidation

provision by requiring the parties to start a separate arbitration before a new, not-

yet-constituted panel.

      Penn National’s present motion to seal is one of five such motions it has

filed to shield an array of documents from its dispute with reinsurers over coverage

for the Lead Paint Losses, using the sealing process to undermine the mandatory

consolidation clause and to seek the appointment of multiple arbitration panels to

rule on that dispute.1

      With this motion, Penn National also attempts to mislead the Court with the

false assertion that Everest filed the set of exhibits at issue in this motion “with

knowledge that they are the subject of a pending [January 9, 2019] motion to seal

(Doc. 26).” In truth, the earlier motion to seal to which Penn National refers (Doc.

No. 26 in Case No. 1:18-mc-00653-JEJ) was served on Everest after Everest filed

the exhibits (Doc. No. 22-1 in Case No. 1:18-mc-00653-JEJ). Notably, Penn

National waited nearly two months after the set of exhibits was first publicly filed

before it moved to seal them on January 9, 2019.


1
 Penn National’s first motion to seal was filed in this Court under Case No. 1:18-
mc-00278 with a petition to confirm an award issued by the First Panel. Everest
has moved to intervene in that case for the purpose of unsealing the award and
other documents filed therein. The other three motions to unseal are Document
Nos. 3, 24, and 26 under Case No. 1:18-mc-00653.

                                         2
      As with its prior motions to seal, Penn National fails to demonstrate that

continued disclosure of Exhibits A, E, F, G, and H will cause a clearly defined and

serious injury in this instance. Accordingly, its motion to seal should be denied.

                           FACTUAL BACKGROUND

      A.     The Reinsurance Treaties and Penn National’s Breach of
             the Mandatory Consolidation Clause

      This matter arises out of a series of reinsurance agreements (the “Treaties”)

between Penn National and several reinsurance companies, including Everest.

Each of the Treaties includes the same, broad arbitration clause with the mandatory

consolidation provision under which “all” reinsurers involved in a dispute “shall”

constitute and act as one arbitral party.

      A dispute has arisen between Penn National and its reinsurers regarding

reinsurance coverage for the Lead Paint Losses. In 2014, Penn National sent

Everest and other reinsurers bills requesting payment under the Treaties for the

Lead Paint Losses. Many reinsurers, including Everest, disputed those bills and

refused to pay them. Thereafter, Penn National participated in arbitration

concerning the dispute over the Lead Paint Losses with two of its reinsurers, New

England Reinsurance Corporation and Hartford Fire Insurance Company, before

the First Panel. Under the mandatory consolidation clause contained in the

Treaties, Everest was required to be -- but was not -- included as a party in those

arbitration proceedings before the First Panel.


                                            3
      In April 2018, Penn National petitioned this Court (under Case No. 1:18-mc-

00278-JEJ, hereinafter the “Confirmation Action”) to confirm an award issued by

the First Panel on March 17, 2018. Penn National obtained an order sealing

documents in the Confirmation Action, including the award, before it withdrew its

petition to confirm the award on May 3, 2018. Penn National never notified

Everest of the existence of the arbitration, the award, or its petition to confirm.

      B.     The Competing Petitions to Compel Arbitration Filed by
             Penn National and Everest

      On May 16, 2018, less than two weeks after withdrawing its petition to

confirm the First Panel’s award, and just two months after the award was issued,

Penn National purported to demand a new, separate arbitration against Everest to

recover its billings for the same Lead Paint Losses under the same Treaties.

      In November 2018, Penn National and Everest filed competing petitions to

compel arbitration, which are pending as a consolidated matter under Case No.

1:18-mc-00653-JEJ. Those petitions are the mirror image of each other, with one

critical difference. As set forth in detail in Everest’s Memorandum of Law in

Support of Its Petition, Everest seeks to compel Penn National to continue its

arbitration before the First Panel pursuant to the terms of the mandatory

consolidation provision in the arbitration agreement between Penn National and its

reinsurers, whereas Penn National seeks to obtain another bite of the arbitration

apple by starting anew before a different, not-yet-constituted panel, in direct

                                           4
contravention of the mandatory consolidation clause.

      On January 9, 2019, each party filed its opposition to the other’s petition

and, on January 25, 2019, the parties filed their respective replies in further support

of their petitions. With the submission of the parties’ reply papers, the competing

petitions have been fully briefed.

      C.     Everest’s Motion to Unseal the Exhibits that Penn National
             Filed in the Confirmation Action

      On January 22, 2019, Everest filed a motion to intervene in the Confirmation

Action to request an order unsealing the arbitration award and the treaties filed

under seal in that action. Everest filed that motion because it needs those

documents to further support its opposition to Penn National’s attempt to compel

Everest to arbitrate before a new, second panel, and because Everest should have

been included as a party to the earlier proceedings before the First Panel.

      Penn National continues to seek relief from the Court based on

characterizations by its counsel regarding the proceedings before the First Panel,

the treaties at issue in those proceedings, and the award issued by the First Panel.

Despite this, Penn National has not provided the award to the Court or to Everest.

The Statement of Justification that Penn National submitted with a prior motion to

seal recognized that Everest will need to be provided with documents from the

prior arbitration proceedings before the First Panel. Specifically, Penn National

admitted that the issues before the Court “will necessarily require some


                                          5
confidential Arbitration Information relating to the prior arbitration [to] be

presented to the Court in this matter.” Penn National’s Statement of Justification

for Sealing Order, dated November 13, 2018 (Case No. 1:18-mc-00653-JEJ, ECF

Doc. No. 3-1) at ¶ 11. Notwithstanding that admission, Penn National has not

provided Everest with the award and the reinsurance treaties for which Penn

National obtained a sealing order in the Confirmation Action.

         D.    Everest’s Filing of the Exhibits to Its Opposition Papers and
               Penn National’s Motion to Seal those Exhibits

         The instant motion to seal concerns Exhibits A, E, F, G, and H that

accompanied Everest opposition to Penn National’s petition to compel arbitration.

Those opposition exhibits, filed on January 9, 2019, exactly match the Exhibits A,

E, F, G, and H that were first publicly filed on November 14, 2018 with Everest’s

petition to compel arbitration. Penn National did not move to seal either set of

exhibits until January 9, 2019, nearly two months after they were first publicly

filed.

         In its Statement of Justification filed with the present motion, Penn National

makes the demonstrably false assertion that Everest filed Exhibits A, E, F, G, and

H for the second time, as exhibits to its opposition papers, “with knowledge that

they are the subject of a pending motion to seal (Doc. 26) [filed on January 9,

2019].” Statement of Jurisdiction at 1 n.1. Penn National also misleadingly states

that it filed that the January 9, 2019 motion to seal and that “subsequently” Everest

                                            6
filed its opposition papers, including the exhibits that are the subject of this motion.

Statement of Justification at ¶¶ 17-18.2

       The fact is that Everest electronically filed Exhibits A–H to its opposition

papers on January 9, 2019 (as Document No. 22-1) before being served with Penn

National’s January 9, 2019 motion to seal (designated as Document No. 26). See

Certification of Jeffrey S. Leonard dated February 8, 2019, Exhs. A, B, C. Penn

National served its motion to seal Exhibits A, E, F, G, and H on Everest by E-mail

at 5:33 PM on January 9, 2019, more than an hour after Everest electronically filed

the exhibits and other opposition papers at 4:30 PM on that date. See id., Exhs. A,

C.3

                                LEGAL ANALYSIS

      I.     STANDARD FOR MOTION TO SEAL

       There is a “presumption of public access” to court proceedings and

documents filed in the courts of the United States. See Nixon v. Warner

Commc’ns, Inc., 435 U.S. 589, 597 (1978); Pansy v. Borough of Stroudsburg, 23

F.3d 772, 780-81 (3d Cir. 1994); Leucadia, Inc. v. Applied Extrusion Techs., Inc.,

998 F.2d 157, 162 (3d Cir. 1993). To rebut the right of access, a party must


2
 Penn National’s Statement of Justification includes two paragraphs labeled as
“18.”
3
 Penn National’s motion to seal was not entered on the docket until January 10,
2018. See id., Ex. B.

                                           7
demonstrate that (i) the records it wishes to block from public view are “the kind of

information that courts will protect,” and that (ii) ”disclosure will work a clearly

defined and serious injury to the party seeking closure.” In re Cendant Corp., 260

F.3d 183, 194 (3d Cir. 2001) (citations omitted); see also Pansy, 23 F.3d at 786;

Publicker Indus., Inc. v. Cohen, 733 F.2d 1059, 1071 (3d Cir. 1984). A party

resisting disclosure must make a particularized showing of a clearly defined and

serious injury to establish a need for confidentiality. See Bank of Am. Nat’l Trust

& Sav. Ass’n v. Hotel Rittenhouse Assocs., 800 F.2d 339, 346 (3d Cir. 1986).

    II.      PENN NATIONAL HAS NOT MET ITS BURDEN

      As with its prior motions to seal, Penn National fails to satisfy its burden to

show that Exhibits A, E, F, G and H must be sealed. Specifically, Penn National

has not made the required particularized showing of how continued disclosure of

those exhibits, which have been available on the public docket since November 14,

2018, “will work a clearly defined and serious injury to the party seeking closure.”

In re Cendant Corp., 260 F.3d at 194.

      Penn National argues that Everest’s July 27, 2018 letter to the First Panel

(Exhibit F to Everest’s opposition) “recognized that a confidentiality agreement

existed in the arbitration involving [Hartford and NERCO] and specifically asked

the disbanded panel to treat its application ‘confidentially.’” Statement of

Justification at ¶ 34. First, there is no basis for Penn National’s mischaracterization



                                          8
of the First Panel as “disbanded.” See Everest’s Reply Brief, dated January 25,

2019, at Point II.

      Second, Penn National recognizes that Everest filed with the Court the

parties’ letters to the First Panel in order “to establish its right to compel Penn

National to arbitrate the parties’ dispute.” Statement of Justification at ¶ 37. While

Everest was willing to treat these documents as confidential before the First Panel,

Penn National’s refusal to respond to Everest’s application to that Panel forced

Everest to seek relief from the Court, necessitating the filing of the exhibits that are

now subject to scrutiny as judicial documents.

      These filed documents are at the heart of the issues presented by Everest’s

Petition and are, therefore, subject to the right of access. See Global Reins. Corp.

v. Argonaut, Ins. Co., No. 07-cv-8196, 2008 U.S. Dist. LEXIS 32419, at *4

(S.D.N.Y. Apr. 18, 2008) (holding that where a document is “at the heart of what

the Court is asked to act upon,” it is a judicial document to which the right of

access applies). Further, Everest’s recognition of the Penn National-Hartford-

NERCO confidentiality agreement is insufficient to justify the sealing of

documents filed with the Court. See Eagle Star Ins. Co. v. Arrowood Indem. Co.,

No. 13-cv-3410, 2013 U.S. Dist. LEXIS 135869, *8-9 (S.D.N.Y. Sept. 23, 2013)

(explaining that the mere existence of a confidentiality agreement is insufficient to

demonstrate that sealing is necessary to avoid clearly defined and serious injury).



                                           9
       Beyond this, Penn National asserts only that “the Treaty excerpts and

correspondence that Everest has filed on the docket contain sensitive and

proprietary information regarding the nature and structure of the parties’ business

relationship ….” Statement of Justification at ¶ 28. This conclusory assertion is

insufficient to meet Penn National’s burden here. In addition, the fact that Penn

National waited nearly two months before it first moved to seal Exhibits A, E, F,

G, and H belies any suggestion that their continued public disclosure presents the

level of “clearly defined and serious injury” that must be show in order to justify a

sealing order. In sum, Penn National has not met the standard required to obtain a

sealing order in this case.

   III.       THE   COURT    SHOULD  DISREGARD    PENN
              NATIONAL’S ARGUMENTS ON ISSUES THAT WERE
              ALREADY FULLY BRIEFED

       In its present motion to seal, Penn National continues to argue the merits of

the parties' respective petitions, introducing yet another conclusory and legally

meaningless term by dubbing the First Panel as “the Former Panel.” See, e.g.,

Statement of Jurisdiction at ¶ 6. Penn National also continues to argue that the First

Panel is “disbanded,” that it “never had jurisdiction over Penn National’s claims

against Everest,” and that it “no longer has authority to act in any capacity ….” See

id. at ¶¶ 6, 34.

       As Everest explained in Point II of its Reply Brief in Further Support of its



                                         10
Petition, these buzzwords carry no legal significance: the First Panel has

jurisdiction to rule on its own authority and on consolidation. Penn National has

cited no support for its claim that the First Panel is without authority to consider

Everest’s pending application to continue arbitration proceedings concerning the

Lead Paint Losses. Penn National does not dispute that, under the controlling

functus officio doctrine, the First Panel has authority to rule on its own jurisdiction

and on the application of the mandatory consolidation clause. It makes no attempt

to identify some other jurisdictional test that addresses the scope of the First

Panel’s authority.

      No weight should be given to Penn National’s attempt to continue to argue

the issue of whether the First Panel has jurisdiction to hear Everest’s consolidation

application now that this issue has been fully briefed. Further, now that briefing on

the petitions is complete, Penn National cannot, in its reply for the instant motion

or in any other submission to the Court, attempt to belatedly identify support for its

buzzwords or its unsupported argument concerning the First Panel’s authority to

rule on its own jurisdiction and on the application of the consolidation clause.




                                          11
                                  CONCLUSION

        For the reasons set forth herein, Everest does not believe that Penn National

has made the showing required for an order sealing Exhibits A, E, F, G, and H

submitted with Everest’s opposition to Penn National’s petition to compel

arbitration.

Dated: February 8, 2019                 Respectfully submitted,

                                        SAIBER LLC


                                        By:    /s/ Jeffrey S. Leonard
                                               Jeffrey S. Leonard (NJ 031161993)
                                               jleonard@saiber.com
                                               (Admitted pro hac vice)

                                               Joseph J. Schiavone (NJ 012761989)
                                               jschiavone@saiber.com
                                               (Admitted pro hac vice)

                                               Marc E. Wolin   (PA 65437)
                                               mwolin@saiber.com

                                               18 Columbia Turnpike, Suite 200
                                               Florham Park, New Jersey 07932
                                               Tel. 973-622-3333
                                               Fax 973-622-3349
                                               Attorneys for Petitioner-Respondent
                                               Everest Reinsurance Company
1362016.DOCX




                                          12
CERTIFICATION OF COMPLIANCE WITH M.D.Pa. LOCAL RULE 7.8(b)

      I, Jeffrey S. Leonard, Esq., hereby certify as follows:

      1.    Pursuant to Local Rule 7.8(b)(2) for the United States District Court

for the Middle District of Pennsylvania, this brief complies with the word count-

limitation of M.D.Pa. Local Rule 7.8(b)(2) because this brief contains 2,639 words

(including body of the brief and footnotes, but excluding the cover, tables, and

signature block) in a proportionally spaced typeface (Times New Roman) 14-point

size. This calculation sum was provided by the Microsoft Word processing system

word count function.

      I certify under penalty of perjury that the foregoing is true and correct.

Executed on February 8, 2019.

                                               /s/ Jeffrey S. Leonard
                                              JEFFREY S. LEONARD




                                         13
                          CERTIFICATE OF SERVICE

      I hereby certify that on February 8, 2019, I caused a true and correct copy of

Everest Reinsurance Company’s Response to Pennsylvania National Mutual

Casualty Insurance Company’s Motion to Seal Documents Accompanying Everest

Reinsurance Company’s Brief in Opposition to Petition to Compel Arbitration to

be served upon the following through ECF filing:

                           Matthew M. Haar, Esq.
                           K. Wesley Mishoe, Esq.
                           Saul Ewing Arnstein & Lehr LLP
                           2 N. Second Street, 7th Floor
                           Harrisburg, PA 17101

                           Paul M. Hummer, Esq.
                           Saul Ewing Arnstein & Lehr LLP
                           1500 Market Street, 38th Floor
                           Philadelphia, PA 19102

                           Attorneys for Respondent-Petitioner
                           Pennsylvania National Mutual
                           Casualty Insurance Company



Dated: February 8, 2019                             /s/ Jeffrey S. Leonard
                                                   JEFFREY S. LEONARD




                                        14
